Title: From Benjamin Franklin to Fizeaux, Grand & Cie., 5 July 1781
From: Franklin, Benjamin
To: Fizeaux, Grand & Cie.


Gentlemen
Passy, July 5. 1781
I received the Letter you did me the Honour of Writing to me the 30th past. I have no doubt of obtaining such an Order from the Ministry respecting the Money in your Hands, as you apprehend to be necessary. In the mean time, as that Money was granted to the United States on my Application, and I am under more than equivalent Engagements on their Account by my Acceptations of their Bills, I must repeat my Arrest of it in your Hands till you receive the Order above-mentioned. I have the Honour to be Gentlemen
Mess. Fizeaux & Grand
